                                                                          rn rn
                                                                          1   I .I-


                                                                   US                 UQijrvi
                 IN THE UNITED STATES DISTRICT COURT                SAVVvHHAH DIV.
                 FOR THE SOUTHERN DISTRICT OF GEORGIA                   nrr. 13 PHI2:0l

                            STATESBORO DIVISION
                                                                  aERK
                                                                        SO.OlST.toFGA

THE UNITED STATES OF AMERICA,

                Plaintiff,

                  V.                            6:18CR14


NATIVIDAD DIAS,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters raised in the parties' motions have been resolved by

agreement.     Therefore,    a   hearing   in    this      case    is         deemed

unnecessary.    All motions are dismissed.



    SO ORDERED    , this /7^^ay of December, 2018.

                                    TED STATES MAGISTRATE          JUDGE
                                   UTHERN DISTRICT OF GEORGIA
